                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 MARIO ANDJUAN PEEPLES,                            :
    Plaintiff,                                     :
                                                   :
 v.                                                :
                                                   :          CIVIL ACTION 1:18-00541-KD-N
 MOBILE COUNTY METRO JAIL, et al.,                 :
    Defendants.                                    :

                                               ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues

raised and there having been no objections filed, the Report and Recommendation of the Magistrate

Judge dated March 7, 2019 is ADOPTED as the opinion of this Court.


       Accordingly, it is ORDERED that Plaintiff's action is DISMISSED without prejudice

pursuant to Rule 41(b) of the Federal Rules of Civil Procedure as no other lesser sanction will suffice.


       DONE and ORDERED this the 28th day of March 2019.


                                               /s/ Kristi K. DuBose
                                               KRISTI K. DuBOSE
                                               CHIEF UNITED STATES DISTRICT JUDGE
